Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-42 are all the claims.
2.	Claims 1-8 and 17-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/12/2020.
3.	Claims 9-16 are all the claims under examination.
4.	This Office Action is final. This Office Action contains new grounds for objection.

Withdrawal of Objections
Drawings
5.	The replacement sheet for Figures 4 and 5 filed on 4/7/2021 is accepted by the Office.  The explanation for the amendments to each figure is acknowledged.

Specification
6.	The objection to the improper use of the term, e.g.,  Reopro*, Rituxan*, Zenepax®, Simulect®,Synagis®, Remicade®, Herceptin®, Mylotarg® Campath®, Zevalin®, Humira®,Xolair®, Bexxar®, Raptiva®, Erbitux®, Avastin®, Tysabri®, which is a trade name or a mark used in commerce, is withdrawn. Applicants have made a bona fide effort to rectify the deficiencies by amendment to the specification.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 9-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 9-16 for the phrase “a synthetic GlcNAc2Man3GlcNAc moiety joined to a leaving group” are withdrawn. Applicants amendment to delete the phrase “the synthetic oligosaccharide moiety to the single GlcNAc unit of” from step (c) of Claim 9, and to clarify the meaning of the synthetic moiety with a leaving group in the synthesis reaction for the final glycan structure of GlcNAc2Man3GlcNAc2 for  linkage to the Asn 297 residue of the Fc region, are found to overcome the rejection.
	b) The rejection of Claims 9-16 for the recitation of a Markush group is withdrawn. Applicants have amended Claim 9 to replace the Markush group language with comprising language to render the species of enzymes as being inclusive and not elective in the method step (d). Applicants have deleted the punctuation mark for a period from the middle of Claim 9 to render the claim comprehensible for the full scope of the subject matter.
c) The rejection of Claim 9 in lacking antecedent basis for the limitation "the glycan engineered human, chimeric or humanized IgG1 or IgG3 antibody" in step (e) are withdrawn. Applicants have amended step (e) to be in accordance with the preamble of Claim 9 for "the glycan engineered human, chimeric or humanized glycosylated IgG1 or IgG3 antibody".
d) The rejection of Claim 15 for the symbol “(IV)¶” in the depiction of the structure for what is shown as the synthetic moiety is withdraw. Applicants have deleted the symbol from the claim.
e) The rejection of Claim 16 for reciting the same species in duplicate in the Markush group for “Ibritumomab Tiuxetan, Ibritumomab Tiuxetan,” are withdrawn. Applicants have amended the claim to delete the duplication in species.

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


8.	The rejection of Claim 9-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,087,236 in view of claims 1 and 8 of 16/150,164 (reference application US20190194303) is maintained.
Neither the patent reference nor the application reference is afforded the privilege of safe harbor statutory protection under 35 USC 121.
	The method invention for the steps in Claim 9 (a)-(c) is prima facie obvious the ‘236 patent in view of the steps in Claims 1, or 17 or 25 from the reference application where the endpoint objective for each of the methods is to produce the oligosaccharide attached at Asn-297 to the Fc domain is Neu5Ac2Gal2GlcNAc2Man3GlcNAc2. 
Claims 1-8 of ‘236:

    PNG
    media_image1.png
    799
    315
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    173
    318
    media_image2.png
    Greyscale
. So the ordinary artisan observes that the final glycan attached in the method steps of Claim 1 for the patent and the reference application is Neu5Ac2Gal2GlcNAc2Man3GlcNAc2 using essentially the same reagents to obtain the same glycated end product.
	Applicants request that the rejection is held in abeyance is granted. The rejection is maintained.

	
New Grounds for Objection
Claim Objections
9.	Claim 9 is objected to because of the following informalities:  The subscript for numerals in the glycan structures throughout the claim is inconsistent, e.g., “NAc2” is recited in one instance and recited “NAc2” in another.  Appropriate correction is required.

Conclusion
10.	No claim is allowed. 
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643